Citation Nr: 1615819	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for the residuals of a left inguinal hernia repair, and to a rating in excess of 10 percent since July 14, 2015.


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran had verified active duty in the Air Force from June 1973 to June 1977.  He also had additional service in the Air Force Reserve, including verified active duty from December 1990 to April 1991 and from December 12, 2005, to December 16, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO granted service connection and a noncompensable rating for postoperative residuals of a left inguinal hernia, effective April 9, 2007.  In the same rating decision, the RO granted service connection for a postoperative left inguinal scar and assigned a noncompensable rating.

This issue was previously remanded for additional development and readjudication by the Board in an August 2012 decision.  That development has been completed.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  The hearing transcript is associated with the record.

The issue of entitlement to a compensable rating for the non-scar residuals of left inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appeal period, the single scar associated with the Veteran's postoperative inguinal hernia was painful; there are no other service-connected scars. 
CONCLUSION OF LAW

The criteria for a 10 percent rating for the scar associated with the Veteran's postoperative inguinal hernia have been met for the entire appeal period.   38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes two VA examination reports, VA treatment notes, private treatment notes, and lay evidence from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2015).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded pertinent VA medical examinations in February 2008 and July 2015.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The Board finds that the VA examination reports are sufficient for adjudicatory purposes, since they are based on the Veteran's medical history and described their findings in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Inguinal Hernia Scar

The rating of the Veteran's postoperative inguinal hernia is subject to VA laws and regulations.  In this case, there are numerous potential diagnostic codes that apply.  The non-scar residuals of the hernia are rated under 38 C.F.R. § 4.114, DC 7338, and the scar associated with the hernia is rated separately under 38 C.F.R. § 4.118.  The non-scar residuals of the Veteran's inguinal hernia are addressed in the remand portion of this decision.  The appeal period stretches back to April 2007.

Under 38 C.F.R. § 4.118, scars are characterized based on the location of the scar(s) on the body, the total size of the scar(s), and the number of scars, as well as whether the scar is: deep and non-linear; superficial and linear; burn related; non-burn related; disfiguring; or painful or unstable.   These characterizations determine which diagnostic code governs the rating of the scar.  In this case, the evidence reflects the Veteran has two superficial linear scars in his groin area.  The evidence also reflects that they are quite small and only one of them is painful.  Diagnostic codes 7802 (for superficial and nonlinear scars not of the head, face, or neck) and 7804 (for painful or unstable scars) are the only applicable diagnostic codes.  As the Veteran's rating under diagnostic code 7804 is more favorable, it is the appropriate diagnostic code in this case.

The schedule of ratings under diagnostic code 7804 is based on the number of service-connected scars that are painful or unstable.  In this case, the Veteran has only one service-connected painful scar.  As such, the maximum schedular rating he could be granted based on this record for the scar is 10 percent.  A noncompensable rating was previously granted for the scar as it was considered asymptomatic and not disfiguring.  

The Veteran's inguinal hernia scar was initially rated as noncompensable; however, the record reflects that he has complained of scar discomfort during the entire appeal period.  A January 2007 VA treatment note reflects the Veteran complained of burning and tingling sensations in the area of his left inguinal scar, though not significant enough for him to take medication.  On examination, the provider stated there was no obvious tenderness despite the Veteran's complaints.  In the February 2008 VA examination, the Veteran reported some persistent burning in the groin area at the site of the incision which was present since surgery.  The Veteran also reported a nodule beneath the incisional scar.  Even so, the examiner noted that the scar was not tender.  In February 2009, a VA provider noted that the Veteran reported discomfort and tenderness near the hernia incision site.  The Veteran stated that it bothered him intermittently.  Private treatment notes from August 2009 and February 2010 reflect the Veteran reported soreness in his left groin right after the hernia repair; the soreness reportedly occurred only when he was on his feet.  The Veteran denied local bulging and the examinations revealed mild soreness at the medial edge of his surgical scar with no bulging or hernia.  In the July 2015 VA scar examination; the Veteran reported that the postoperative inguinal hernia scar was painful.  He described the pain as "tenderness and irritation."

As the record reflects that the Veteran's inguinal hernia scar has been painful during the entire appeal period, the Veteran should be granted a 10 percent rating back to the claim date, April 2007.

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).   The manifestations of the Veteran's scar - pain and discomfort - are contemplated in the general schedule of ratings for scars located at 38 C.F.R. § 4.118.  The rating criteria are therefore adequate to evaluate the Veteran's postoperative inguinal hernia scar, and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, an initial rating of 10 percent, but no more, for a painful postoperative inguinal hernia scar is granted. 


REMAND

In the Veteran's July 2015 VA examination regarding the non-scar residuals of his postoperative inguinal hernia, he reported associated symptoms that are not contemplated by the rating criteria.  Specifically, the Veteran reported that pain from the left groin area sometimes inhibited his sleep and that there was some functional impact on his ability to perform household duties.  Moreover, the Veteran reported that a medication he was prescribed to alleviate his postoperative hernia symptoms was intolerable.  

The Board does not have enough information to determine if, for instance, the Veteran's sleep impairment is a residual manifestation of his service connected left inguinal hernia.  As such, the Board finds that VA must afford the Veteran a VA examination that must include a medical opinion addressing the nature and severity of the Veteran's non-scar postoperative inguinal hernia residuals, to specifically include the nature, extent and severity of all claimed residual manifestations of the condition, to include sleep impairment, and the date of onset of the discrete manifestations.  See 38 U.S.C. § 5103A (a)(1) (requiring the Secretary to "make reasonable efforts to assist a claimant by obtaining evidence necessary to substantiate" the claim).

In sum, the Veteran asserts that he is entitled to higher disability ratings for his non-scar postoperative inguinal hernia residuals and some of the claimed residuals are not contemplated by the governing diagnostic code.  As such, the Board finds that further development is necessary for a fair adjudication of the Veteran's claim.  In this regard, upon remand, the AOJ should conduct all appropriate development before returning the case to the Board.

Also on remand, the RO should associate any and all VA treatment records relevant to the Veteran's non-scar postoperative inguinal hernia residuals.  Any relevant private treatment records must also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his postoperative inguinal hernia and all associated residual manifestations, including any social and occupational impairment as well as sleep impairment.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Request the Veteran identify all sources of private treatment or evaluation of the postoperative inguinal hernia that are not of record.  Then, undertake all necessary efforts to obtain any identified private medical records. 

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.

4.  After the aforementioned development has been completed and all outstanding records and/or any negative responses have been associated with the claims folder, the Veteran should be afforded a new VA examination to determine the nature, extent and severity of the Veteran's postoperative inguinal hernia, including all residual manifestations of the condition, to include the dates of onset of each identified discrete manifestation of his condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, including the Veteran's account of his symptoms and the relevant medical evidence of record. 

The examiner should specifically document the Veteran's relevant symptomatology for his postoperative inguinal hernia.  The examiner should report all pertinent symptoms and findings and estimate the level of functional impairment present, if any. 

The examiner must rule in or exclude sleep impairment as a residual manifestation of the Veteran's service connected inguinal hernia.  

The examiner should also determine whether the Veteran's current sleep disorder was caused or aggravated by his inguinal hernia.

In providing the requested information, the examiner should consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether a separate rating is warranted for sleep impairment as well as whether to refer the claim to the Director, Compensation Service, for extraschedular consideration.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


